DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the longitudinal axis” (line 11) lacks antecedent basis in the claim. For the purpose of examination, this limitation will refer to the longitudinal axis of the needle main body.
Further regarding claim 1, the limitation “the core member having a range of movement extending from protrusion from a front end of the soft member to retraction of the core member from the needle main body (lines 15-17) is unclear because it not known what is meant by “protrusion from a front end of the soft member”. It is also not clear what is meant by “the core member having a range of movement extending from…” since the term “range of movement” already implicitly defines the extent of movement of the core member between two limits. 
For the purpose of examination, this limitation will refer to the core member having a range of movement between a first state in which the core member protrudes from a front end of the soft member and a second state in which the core member is retracted from the needle main body. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Scheller et al (U.S. Pat. 9,757,274 B2, hereinafter “Scheller ‘274”) in view of Abt et al (U.S. Pub. 2014/0025045 A1, hereinafter “Abt”), further in view of Scheller et al (U.S. Pat. 7,402,158 B2, hereinafter “Scheller ‘158”). 
Regarding claim 1, Scheller ‘274 discloses a backflush needle for use in ophthalmic operations, comprising: 
a handle 120 (Fig. 1); 
a cannula 760 (Fig. 7A); 
a tubular needle main body 540 (Fig. 7) having a hollow interior (through which an inner sleeve 130 can be inserted), joined to the handle (at the handle distal end 121; see Fig. 6A) and disposed inside the cannula and configured to pass through the cannula (as shown in Fig. 7B); 
a rod-shaped core member 130 (see Fig. 1) having a non-pointed tip 131 (see Fig. 1) disposed inside the needle main body (see Figs. 2, 6, 7A, 7B) and movable along the longitudinal axis through the hollow interior of the needle main body and the hollow interior of the soft member with respect to the needle main body (see Figs. 7A through  7C, illustrating the rod shaped core member 130 moving distally through the needle main body 540), 
the core member having a range of movement extending from protrusion from a front end of the soft member (as shown in Figs. 7B, 7C, 7D illustrating the distal end 131 of the core member extending beyond the distal end of the needle main body 540) to retraction of the core member from the needle main body (though not shown, is understood that the core member 130 can be fully retracted from the needle main body), 
and during aspiration the core member is retracted from the needle main body (this limitation is interpreted to be intended use, since the claim covers a device and not a method of use; in this case, the core member 130 can be retracted from the needle main body during an aspiration procedure), wherein the core member is joined to a moving member, e.g., 110 (see Fig 1) so as to move the moving member, thereby carrying out axial movement of the core member (i.e., the moving member 110 is a base that connects to the proximal end 132 of the core member 130 to facilitate movement of the core member 130) 
wherein the moving member protrudes from a radial side of the handle relative to the longitudinal axis of the handle.
It is noted that Scheller ‘274 does not appear to disclose a tubular soft member having a hollow interior and coaxially connected to a front end of the needle main body, such that the non-pointed tip of the rod-shaped core member is disposed inside the needle main body and the soft member, such that the rod-shaped core member is also movable along the longitudinal axis through the hollow interior of the soft member with respect to the needle main body and the soft member, wherein, when passing the soft member and the needle main body through the cannula the core member is made to protrude from the soft member.
Abt discloses a backflush needle for use in an ophthalmic operations (see, for instance, para [0052], Table 1 describing the backflush flow characteristics of the needle; see also para [0002] describing the needle for aspirating materials during an ophthalmic procedure), comprising:
a tubular needle main body 10 (Fig. 1) configured to pass through a cannula (i.e., the tubular needle main body 10 would be capable of passing through a cannula if a cannula were present); and 
a tubular soft member 130 (Fig. 1A and paras [0022] and [0024]) coaxially connected to a front end 105 of the needle main body 10), and the needle main body 10 along with the tubular soft member 130 has a hollow interior (illustrated in Fig. 1A) which would allow an appropriately sized core member to pass therethrough, allowing protrusion of the front end of a core member from the soft member, such that if the soft member is passed through the cannula the core member is made to protrude from the soft member and during aspiration the core member could be retracted from the needle main body.
A skilled artisan would have found it obvious at the time of the invention to modify the device of Scheller ‘274 to incorporate a tubular soft member coaxially connected to a front end of the needle main body of Scheller ‘274, in order to provide a cushioning and/or non-abrasive engagement with delicate tissues or membranes, such as in a patient's eye (see Abt at col. 3, lines 35-37).
Further, a skilled artisan would have found it obvious, in the combination of Scheller ‘274 in view of Abt, to dispose the non-pointed tip of the rod-shaped core member is inside the needle main body and the soft member, based on the teaching in Scheller ‘274 of the desirability of fully retracting the rod-shaped core member within the needle main body to protect the rod-shaped core member before and after a surgical procedure (see Scheller ‘274 at col. 1, lines 64-67).
Further, a skilled artisan would have found it obvious, in the combination of Scheller ‘274 in view of Abt, to configure the rod-shaped core member to movable along the longitudinal axis through the hollow interior of the soft member with respect to the needle main body and the soft member, since Abt discloses that the soft member is desired to be coupled to the end of the needle main body and movable therewith (see, Abt at col. 4, lines 64-66). 
Further, a skilled artisan would have found it obvious, in the combination of Scheller ‘274 in view of Abt, to configure the soft member such that when passing the soft member and the needle main body through the cannula the core member is made to protrude from the soft member, based on the teaching in Scheller ‘274 of the desirability of extending the distal tip of the rod shaped core member beyond the distal end of the needle main body during a surgical procedure (see Scheller ‘274 at Figs. 7B through 7E); such an intended use would also require the core member to protrude from the soft member as well.
It is further noted that Scheller ‘274, in view of Abt, does not appear to disclose that the moving member protrudes from a radial side of the handle relative to the longitudinal axis of the handle.
Scheller ‘158 discloses a needle device, comprising a tubular needle main body 20’ (Fig. 8) joined to a handle 10’ (Fig. 8), and a core member 16’ (Fig. 8) coaxially disposed with respect to the needle main body 20’, the core member 16’ being joined to a moving member 80 (Fig. 8) which carries out an axial movement of the movable member (see col. 8, lines 42-47), wherein the moving member protrudes from a side of the handle (at recess 18’ which is formed radially into a side of the handle; see col. 7, lines 45-46).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Scheller ‘274 in view of Abt, so that the moving member joined to the core member protrudes radially from a side of the handle, as taught in Scheller ‘158, in order to facilitate manual manipulation, insertion and removal of the rod-shaped core member in a well-known way with a reasonable expectation of success. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Scheller ‘274, in view of Abt, further in view of Scheller ‘158, further in view of Scheller et al (U.S. Pat. 6,575,989 B1, hereinafter “Scheller ‘989”).
Regarding claim 3, Scheller ‘274 discloses that the core member can be made of a suitable material such as a metal or metal alloy (see col. 3, lines 6-10, disclosing that the core member can be made from any suitable material, e.g., polymers, metals, metal alloys, etc). 
Scheller ‘989 discloses a needle for an ophthalmic procedure that can be made of stainless steel (see col. 6, lines 24-25).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Scheller ‘274 in view of Abt, further in view of Scheller ‘158, so that the core member of Scheller ‘274 is made from stainless steel, based on the teaching in Scheller ‘158 that stainless steel was a preferable material for a microsurgical tube. Further, selecting a known material based on its suitability for its intended use has been held to be prima facie obvious. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, though the new ground of rejection does rely on the Abt reference, Applicant did not appear to specifically challenge the disclosure of Abt in the arguments; instead, Applicant’s arguments challenged the combination of Abt and Grahn (see Remarks, pgs. 4-6). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
12/01/2022